105 P.3d 915 (2005)
197 Or. App. 406
STATE of Oregon, Respondent,
v.
William Clarence NORTON, Appellant.
02CR0470; A119324.
Court of Appeals of Oregon.
Argued and Submitted January 5, 2005.
Decided February 2, 2005.
James N. Varner, Newberg, argued the cause and filed the briefs for appellant.
Joanna L. Jenkins, Assistant Attorney General, argued the cause for respondent. With her on the briefs were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and ORTEGA, Judge, and CENICEROS, Judge pro tempore.
PER CURIAM.
Convictions affirmed; sentences vacated; case remanded for resentencing. State v. Perez, 196 Or.App. 364, 102 P.3d 705 (2004).